 6DECISIONS OF NATIONALLABOR RELATIONS BOARDTroverClinicandCommunicationsWorkers ofAmerica,AFL-CIO. Case 9-CA-1846930 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 22 August 1983 Administrative Law JudgeStevenM. Charno issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.iThe Respondent has exceptedto some ofthe judge's credibility find-ings. The Board's establishedpolicyis notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cit. 1951).We have carefully examined the record and find no basis for reversingthe findingsContrary to ourdissenting colleague,we find that Supervisor Troop'scomments that employee Gibson"keep a low profile"and "be quiet withit" clearly referred to the latter'sorganizingactivityAs forthe dissent'sassertion that the judge applied asubjectivestandard in findingTroop'sremarks unlawful,the judge found thatTroop's comments "would rea-sonably tend to interferewith Gibson's free exercise of her employeerights." Furthermore,the judgecorrectly citedJax Mold & Machine,255NLRB942 (1981),andHanes Hosiery, Inc.,219 NLRB 338 (1975), for theproposition that a supervisor's statements concerning an employee's unionactivitiescan becoercive despitethe friendlyrelationship between the in-dividuals and the well-intentionednature ofthe statementsWe also agree withthe judgethatthe Respondentviolated Sec 8(aXl)by informing Gibson that a wage freeze would not be lifted"until theUnion question was resolved" As thedissent admits, thereis no evidencethat the Respondenthad anyplans to lift the wage freezeHowever, bylinking the continuationof thefreeze totheUnion,theRespondentplaced the onusfor thefreeze on theUnion As aresult,the Respondentundermined and discouragedemployee support of the Unionin violationof Sec. 8(aXl) SeeOtisHospital,222 NLRB 402, 404-405 (1976), enfd.545 F 2d 252 (1st Cir 1976).2 In finding that the Respondent discriminatorily disciplined and dis-charged employeeGibson,we particularlyrely on thejudge's findingsthat the Respondent departedfrom its customarymanner of respondingto patient complaints concerning an employee'sbehavior or work per-formance.The Respondent'spracticewith respect to patient allegationsof improper employee conduct was to investigate the matter and seek anexplanation from the employeeinvolved Thejudge found,however, thatthe Respondent assumed anaccusatory tonewhen it raised the Littlepagecomplaint with Gibson,and that it rejected Gibson's attempt to explainand told her thather effortsto satisfy the patientwerebeside the pointAs for performance-related problems,the Respondent'spolicy,except inegregious cases, was to counsel the employee and give a series of repri-mands before reaching the discharge stage.Initially,we notethatpatientcomplaints concerning itemized account statementstouchedupon a sub-ject of ongoing misunderstanding.The evidencereveals substantial confu-sion among employees concerning the proper procedurefor theproduc-tion of itemized statementsYet theRespondent did not conduct an inves-tigation into the nature of theproblem withitemized statements,nor didit counsel or reprimand Gibsonabout her difficulties withrequest formsbefore discharging her. Because we agreewiththe judge's finding thatOn 23 April 1982 Clinic Administrator Dockreyand Gibson discussed a cartoon the latter had inher possession.The cartoon depicteda nervouslooking character with the following caption: "I'vebeen beaten, kicked, lied to, cussed at, swindled,taken advantage of and laughed at, but the onlyreasonI hang around this place is to see what hap-pens next!"Dockrey remarked that the cartoonwas defamatory and would not be posted on theClinic's bulletin board.Dockrey asked Gibson ifshe had distributed the cartoon. Gibsonsaid shehad not. Dockrey then told Gibson that the distri-bution of material similar to the cartoon "is notprotected activity by the NLRB or anyone else,and can be regardedas groundsfor dismissal." Thejudge found that the Respondent had failed todemonstratetheexistenceof "special circum-stances" to justify prohibiting the distribution ofthe cartoon, and that Dockrey'sstatement was athreat in violation of Section 8(a)(1) of the Act.3The distribution of literature by employees in anemployer's facility during nonworkingtimes and innonworkingareas constitutesprotected concertedactivity provided the literature sought to be distrib-uted falls within the scope of the "mutual aid orprotection" clause of Section 7 of the Act.4 The"mutual aid or protection" clause is to be interpret-ed with regard to the relationship the employees'activitybears to their working conditions.5 Iffound to be protected, and subject to valid ruleslimitingdistribution, the employeeliterature losesthis status only in limited circumstances.6In considering the cartoonat issuehere, thejudge overlooked the threshold test of whether thematerialwas protected by Section 7. Instead, thejudge assumed the cartoon was protected and re-quired the Respondent to establish the special cir-cumstances which take employee literature outsidethe protection of the Act. We find that the cartoonwas related to the employees' working conditions.Indeed, Dockrey's contention that the cartoon wasdefamatoryamounts toa concession by the Re-Gibson'swork deficiencies were not comparableto thoseof the one cleri-cal employee who had been discharged without prior warning,and giventhe discriminatory natureof Gibson'searlier discipline,we find thatGibson was unlawfully discharged.8Thejudge relied onMidstateTelephone Corp,262 NLRB 1291(1982), enf denied706 F 2d 401 (2d Cir 1983);and Borman's,Inc.,254NLRB 1023(1981), enf denied676 F2d 1138 (6th Cir. 1982), which in-volvedemployees wearing T-shirts displaying union insignia and/or mes-sages pertaining to working conditions and employees' exercise of pro-tected concerted activities.4 Firestone Steel ProductsCo, 244 NLRB 826 (1979)5Eastex,Inc v. NLRB,437 U S. 556 (1978).6For example,literature containing attacks on an employer's productsor services,NLRB v Electrical Workers IBEW Local 1229,346 U.S 464(1953),material so disruptive to threaten plant discipline,SouthwesternBell TelephoneCo,200 NLRB 667 (1972);and malicious falsehoods,Na-tionalSteelCorp,236 NLRB 1033 (1978).280 NLRB No. 2 TROVER CLINICspondent that it considered it to be directed at theRespondent's treatment of its employees.We fur-ther find that the cartoon'smessagedid not removeit from the protection of the Act and that the Re-spondent did not establish the type of circum-stancesthat would render the cartoon unprotected.We therefore find that the distribution of the car-toon would constitute protected activity, and thatDockrey's description of that activity as possiblegrounds for discharge violated Section8(a)(1).7ORDERThe National Labor Relations Board adopts therecommendedOrderof the administrative lawjudge and orders that the Respondent, TroverClinic,Madisonville, Kentucky, its officers,agents,successors,and assigns,shall take the action setforth in the Order.CHAIRMAN DOTSON,dissenting in part.Contrary to mycolleagues,and for thereasonsset forth below, I fmd that the Respondent did notthreaten employee Donna Gibson with dischargeor unspecified reprisals for engaging in union orother protected activity, and did not condition ces-sation of a wage freeze on discontinuation of unionactivities.'First, I do not agree with my colleagues that theRespondent threatened unspecified reprisals againstGibson forengagingin union activity. The factsare asfollows: Jay Troop, an hourly employee anda friendof Gibson,was appointed interim managerof Gibson's department. Troop was not opposed tothe Union. A day or two after Troop's appoint-ment,Gibson facetiously told Troop that she hadrun a personal errand on companytime.WhenTroop gave Gibson a look of frustration, Gibsonassured him she was only kidding. Troop thenasked Gibson whether she had ever thought about"keeping alow profile." Gibson replied that any-thing to do with herunionactivitieswas her re-sponsibility, and shewould not do anything tojeopardize Troop's job. Troop replied that he wasnot worried about his job, but was thinking of hers.When Gibson asked Troop to elaborate, Troop re-plied: "Don't you think you should keep a lowprofile for a while just for your job security. Justlay low and stay right within the system. Be quietwith it." Gibson expressed her disagreement withTroop and explained that the "system" had inter-ested her inthe Unionin the first place.9This conclusion is not affected by the fact, relied on by the judge,that Dockrey's prohibition was made immediately after reference to otherclearly protected materials. There was no allegation and no finding thatDockrey's reference to those other materials was unlawful.iI agree with my colleagues that the Respondent unlawfully disci-plined and discharged Gibson7My colleagues agree with the judge that TroopthreatenedGibson with unspecified reprisals forher union activities. I disagree. I note at the outsetthat it was Gibson, not Troop, who first interjectedthe Union into the conversation, and it was Gibson,not Troop, who returned to that subject. Indeed,Troop, who was not opposed to the Union, nevermentioned the Union or Gibson's union activities atany time during the conversation. Thus, to theextent that (in the judge's words) "Troop deliveredwhat Gibson understood to be a warning from[Troop] concerning her Union activities," any suchimpression on Gibson was entirely the product ofher own fixation with construing Troop's remarksas being directed at her union activities.Moreover, the judge erred in applying a subjec-tive standard-Gibson's understanding of Troop'sremarks-in analyzing whether these remarks had areasonable tendency to interfere with, restrain, orcoerce Gibson in the exercise of her union activi-ties. It is well settled that in evaluating an employ-er's conduct under Section 8(a)(1) of the Act, thetest is not whether the conduct was coercive inactual fact (i.e., in the instant case, not whatGibson may haveactuallyfelt or understood), butwhether the conduct in question hada reasonabletendency,under the totality of the circumstances, tocoerce or intimidate.2 Applying this correct stand-ard eschewed by the judge (and, apparently, by mycolleagues),Ifind that Troop's "low profile"remark to Gibson did not have a reasonable tend-ency under the instant circumstances to interferewith, restrain, or coerce Gibson in the exercise ofher rights under Section 7 of the Act. More specifi-cally,Troop was a newly appointed, low-level, in-terim supervisor, a former hourly employee onfriendly terms with Gibson, and not opposed to theUnion. The conversation in question was initiatedby Gibson's facetious remark, and the interjectionof the Union into the conversation was entirelyGibson's doing.Troop's "low profile" remarkswere prompted by Gibson's apparently cavalier at-titude towards her job and took the form of a well-intentioned personal suggestion.Under these cir-cumstances, I find that Troop's remarks did notviolate Section 8(a)(1) of the Acts'E.g., Amason,Inc,269 NLRB 750 fn.1(1984);FmrleighDickinsonUniversity,264 NLRB 725 fn. 1 (1982),Norton Concrete Co.,249 NLRB1270, 1274 (1980)8Thecases relied on by my colleagues and thejudge in reaching acontrary resultare clearly inapposite.Jax Mold & Machine,255 NLRB942 (1981),unlike the instant case,involved an interrogation by a supervi-sor about employee union activities In Jax,a foreman asked his friend(an employee who was active in circulating a petition to withdraw sup-port from the union)whether he (the employee)thought there was achance toget rid of theunion.When the employeeresponded in the af-firmative,the foreman told the employee that he (the foreman)thoughtContinued 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also do not agree with my colleagues that theRespondent violated Section 8(a)(1) of the Actwhen Clinic Administrator Daniel Dockrey toldGibson that the distribution of materials such as thecartoon in question (accurately described by mycolleagues)was not protected by the NationalLabor Relations Act and could be regarded asgrounds for dismissal. Contrary to my colleagues, Ifind that the General Counsel has not establishedthat Gibson's distribution of the cartoon was an ex-ercise of protected activities.My colleagues correctly point out that in findinga violation of the Act in this regard, the judge er-roneously failed to address the threshold issue ofwhether the cartoon was protected by Section 7 oftheAct. In attempting to take up the judge'sburden on this aspect, my colleagues correctlystate that in order to fall within the protection ofthe Act, theliteraturesought to be distributed mustrelate to employee problems and concerns as em-ployees and their interests in improving their work-ing conditions.Having correctly stated the law, my colleaguesfail totally in their attempt to apply it. Thus, with-out any analysis of the facts whatsoever, my col-leagues simply state "We find that the cartoon wasrelated to the employees' working conditions." Thecartoon, of course, makes no reference at all to em-ployees, the Employer, the Union, or the clinicitself.Any relationship between the cartoon andworking conditions would therefore have to be im-plicit.But I find no such relationship, even implic-itly,and I do not understand-and my colleaguescertainly do not explain-how the cartoon's refer-ences to beating, kicking, lying, cursing, swindling,exploiting,and ridiculing have any relationshipwhatsoever to working conditions at the clinic. Mycolleagues cite no evidence, and indeed there isnone, to show or even infer that there was so muchas an instance (much less a practice sufficient toconstitute a working condition) of such misconduct"thatwould be the best thing that ever happened."Withoutpassing onthe question of whether I agree with the Board's finding inJaxthat theabove colloquy constitutes an unlawful interrogation,I find in any eventthat the supervisory inquiry into and encouragement of antiunionactivityinJaxisdifferent in kind and degreefrom Troop's innocuous remark toGibsonin the instant case about keeping"a low profile."HanesHosiery, Inc,219 NLRB 338 (1975), also involvedan interroga-tion.A divided three-member panel of the Board reversed the administra-tive law judge's dismissal of the allegation and found instead that a fore-man unlawfully interrogated an employee (with whom the foreman had a"long, cordial work relationship") by asking her"a series of union-relatedquestions,each of which fed upon [the employee's] previous answer "During the next3 days,the foreman repeatedly asked the employeeabout the union activities of another employee. Although I fully sub-scribe to the well-reasoned dissenting opinion of Member Kennedy inHanesHosiery(seeSunnyvale Medical Clinic,277 NLRB 1217(1985); andRossmore House,269 NLRB 1176 (1984), affd 760 F.2d 1006(9th Cir1985)),the point here is that under any view of the facts inHanes Ho-siery,those facts are clearly-and materially-distinct from and inappositeto the remark madeby Troop toGibson hereat the clinic. Indeed, Gibson herself testified thatthe cartoon was inaccurate and untrue and bore norelationship to her employment or any other em-ployee's employment at the clinic. Thus, my col-leagues'purported finding of protected activity isboth unsupported and unsupportable.4 I choose notto join my colleagues in their extra-evidentiarywanderings, and I therefore see no basis for findingthat the Respondent threatened Gibson with dis-charge for distributing protected literature.Finally, I do not agree with my colleagues or thejudge that the Respondent implicitly conditionedlifting of a wage freeze on the cessation of unionactivity.The credited evidence shows that prior to theorganizing campaign, the Respondent had institut-ed a wage freeze because of cash flow problems.Gibson raised the subject during a conversationwith Dockrey and remarked that the employeeswould like to see wages unfrozen. Dockrey repliedthat the freeze would not be lifted "until the Unionquestion was resolved." Contrary to mycolleagues,I am unable to find in these circumstances thatDockrey implicitly conditioned lifting the wagefreeze on the termination of union activities. Theconversation between Dockrey and Gibson oc-curred 1 week after the Union filed a representa-tion petition.Considered in light of the fact thatthe Union had invoked the process of the Board todetermine the representationmatter, I find thatDockrey's statement was merely an acknowledge-ment that the Respondent could not lift the wagefreeze during the pendency of the representationproceeding.It is well settled that neither granting nor with-holding benefits during an electioncampaign is ille-gal per se. Such conduct becomes illegal only if theemployer is found to be manipulating benefits inorder to influence employees' decisions during or-ganizing campaigns.5 Here, there is no evidencethat the Respondent had in fact planned, prior tothe onset of union activity, to lift the wage freeze.Thus, there are no grounds for inferring that theRespondent was changing its plans in response tounion activity. Absent such evidence,I see no basis4My colleagues'inferential house of cards is based on Dockrey's off-hand remark that the cartoon was "defamatory."This,saymycol-leagues, "constitutes a concessionby theRespondent that it considered(the cartoon] to bedirected at the Respondent's treatment of its employ-ees " My colleagues thus attempt to build through Dockrey's remark abudgebetween thecartoon's humorous,albeitsarcastic,caption andworking conditions at the instant clinic That attempt simply amounts toa finding of violations by a preponderanceof theinferences rather than apreponderanceof theevidence5SchnadigCorp.,265 NLRB 147,155 (1982);TravisMeat& SeafoodCo, 237 NLRB 213, 217-218 (1978),enfd.in pertinent part653 F.2d 233(6th Cir. 1980),OscoDrug,237 NLRB 231, 232 (1978),Big John SuperStores,232 NLRB 134, 137-138 (1977) TROVER CLINIC9for fording that the Respondent violated the Act inthis regard.6CommunicationsWorkers of America, AFL-CIO(Union) is admitted to be, and I find is, a labor organiza-tion within the meaning of the Act.6SeeLawsonCo. v NLRB,753 F 2d 471 (6th Cir 1985),NLRB v.ServiceGarage,668 F 2d 247 (6th Cir 1982),VillageThrift Store, 272NLRB 572 (1983).The casesreliedon bymy colleaguesand thejudge in reaching a con-trary result are clearly inapposite. InJax Mold & Machine,supra, the em-ployer directlyand expressly promisedan employee that his "moneywould come up considerablyif he would vote 'no' on the strike and helpto destroy the Union" The instant case containsnot even a hint of suchcalculatedmanipulationof benefits in order toinfluenceemployee con-duct againstthe Union Similarly, inWorldWide Press,242 NLRB 346(1979), the employerchanged itspolicyregarding ment wage increasesdirectly andconcededlyin response to the union organization campaign.In the instant case,however, thereisnoevidence that the Respondenthad plannedto liftitswage freeze,and thus there is noevidenceonwhich to findor infer that the Respondent changed its plans inresponseto union activityEngrid Emerson Vaughan,Esq.,for the General Counsel.James U. Smith III, Esq.,andW. Kevin Smith, Esq.(Smith and Smith),of Louisville,Kentucky, for theRespondent.Ronald M. Harleman,of Nashville,Tennessee,for theCharging Party.DECISIONSTATEMENT OF THE CASESTEVEN M. CHARNO, Administrative Law Judge. Inresponseto a charge filed June 28, 1982, a complaint wasissuedon August 4, 1982, which alleged that TroverClinic (Respondent) had violated Section 8(a)(1) and (3)of the National Labor Relations Act by threatening andinterrogatingits employees and by discriminatorily warn-ing and dischargingemployee Donna Gibson. Respond-ent's answerdenied the commission of any unfair laborpractice.A hearing was held before me at Madisonville, Ken-tucky, on February 1 and 2, 1983.1 At the hearing, theGeneral Counsel's motion to amend the complaint to addan alleged violation of Section 8(a)(1) concerning athreat of discharge was granted over Respondent's ob-jection. Briefs were filed by the General Counsel and theRespondent under extended due date of March 21, 1983.FINDINGS OF FACT1.JURISDICTIONRespondent is a partnership organized under the lawsof Kentucky, which operates primary outpatient healthcarecenters in that State. Its offices and principal facilityare located in Madisonville, Kentucky. During the 12monthspreceding issuance of the complaint, a represent-ative period, Respondent, in the course and conduct ofitsbusinessoperations, derived gross revenuesin excessof $500,000 and purchased and received products, goods,and materialsvaluedin excessof $50,000 from pointsoutsideKentucky. It is admitted, and I find, that Re-spondentisan employerengaged incommerce withinthe meaningof the Act.iCertain errors in the transcript are notedand corrected.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDonna Gibson was hired by Respondent to work in itspatient accounts department on February 19, 1981, andwas discharged from that department on May 26, 1982.Between the time she was hired and the onset of theunion organizing campaign in March 1982, she wascounseled only once concerning her performance. Thisoccurred at the conclusion of her 90-day probationaryperiod when Robert McClintock, the managerof the pa-tient accounts department, told her that she had been tooaggressive in her attempts to get patientsto paytheirbills.Gibson receivedno warningsor reprimands priorto the organizing campign.2Gibson attended the first meeting and joined the unionorganizing committee on March 11, 1982.3 Thereafter,she was "the one that got people in the Business Officeand the Insurance Department interested and to comeout to the meetings." Ultimately, this function was for-malized, and Gibson was appointed a department cap-tain.Her appointment was announced to the employeesin the patient accounts department, but not directly toRespondent'smanagement.Like other members of theorganizing committee, Gibson solicited and obtained sig-natures on union authorization cards, wore union insig-nia, and distributed union literature. The latter activitywas observed by Respondent's personnel director, Frank-lin Stevenson.Gibson, who was thought by otherunion adherents tobe one of its more vocal supporters,also engaged in ac-tivitieswhich were not participated in by other membersof the organizing committee. She posted union parapher-nalia and literature in her office, which came to the at-tention of Respondent'smanagement.When Respondentannounced that all union materials would have to be ap-proved by Stevenson before they could be posted on Re-spondent's bulletin board, Gibson volunteered to obtainthe requisite approvals. She was the only employee toapproach Stevenson in this capacity prior to the time ofher discharge,4 and the president of the Union was un-2These findings are based on Gibson's unrebutted testimony.The evi-dence submitted by Respondent demonstrates that McClintock was notaverse to counseling,warning,reprimanding,or discharging the employ-ees under his direction when such action was warranted.Gibson's per-sonnel file does not indicate that any such disciplinary actions were di-rected at her during this period,a fact which corroborates her testimony.The testimony of Supervisor Jeanne Henshaw and Controller FayreneFuller that they communicated complaints concerning Gibson to McClin-tock does not appear material for two reasons There is no evidence thatMcClintock found these complaints to be true, of substance,or withoutexplanation.Further,thereisno evidence that the alleged complaintswere ever discussed with GibsonAll dates hereinafter are in 1982,unless otherwise specified.Gibson and Leeta Jones, the Union's president,so testified.Steven-son,while admittedly "foggy"on the subject,testified thatGibson wasresponsible for only 2 or 3 of the 8 to 10 attempts made to secure ap-proval of union postings prior to May 26.Stevenson was unable tosupply any further information concerning the alleged attempts made byContinued 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDaware of any other employee who dealt directly withRespondent'smanagement on behalf of the Union priorto May 26.On April 9, two of the Union's International represent-atives and approximately 35 employees congregated atthe Clinic to present a letter requesting recognition ofthe Union to Respondent'smanagement. Just before 8a.m., one of the representatives,flanked by Gibson andLeeta Jones(who later became the Union's president),and followed by the other employees,approached JamesClaysmith,Respondent'sassociate administrator.Clays-mith refused to shake hands and further refused toaccept the letter. On April 12, the organizing committeeprepared a handbill informing Respondent'semployeesthat the Union had cards from a majority of employees,the letter refused by Claysmith had been mailed, a repre-sentation petition would soon be filed with the Board,and the employees should be on guard against Respond-ent's propaganda. The same day, Gibson presented thishandbill to Stevenson to be approved for posting. Thefollowing day, Gibson asked why she had heard nothingconcerning the handbill,and Stevenson responded thatRespondent's lawyers were examining it.B. The Littlepage IncidentOn April 12, Gibson was relieving the receptionist inthe patient accounts department for lunch when she wasapproachedby twopatients,Barbara Littlepage and herdaughter.Littlepage raised two problems, the first ofwhich Gibson resolved to Littlepage's apparent satisfac-tion.The second problem concerned a debit balance ofapproximately $300 in the account of Littlepage's de-ceased aunt. Littlepage asserted that she had made a pay-mentof $300 which the Clinic had not credited. Gibsonretrieved the account on her display screen and assuredLittlepage that the $300 check had been credited. WhenLittlepage still insisted that the check had not been cred-ited,Gibson referred Littlepage to the account on thedisplay screen. During the discussion, Gibson attemptedto explainthat the debit had been transferred from aMedicare account, but Littlepage cut Gibson off.8Gibson offered to have the account audited,and Little-page responded that she would figure it out for herself.Gibson replied that she or another employee would tryto explain the account further if Littlepage still had aproblem.Littlepage left the patient accounts department, wentto the lobby reception area,complained that she had aproblem,and was referred to Respondent's controller,employees other than Gibson during that period.Based on Stevenson'sadmitted and demonstrated weakness of recollection and on my observa-tion of the demeanor of all three witnesses as they testified,IcreditGibson and Jones over Stevenson on this point.5 It is by no means clear,as Respondent contends on brief, that Gib-son's attempted explanation of the debit balance was in error. It is uncer-tain from the record whether Littlepage was told that it was a residualtransferred from a Medicare account or a direct patient billing that Medi-care did not cover.If, as Controller Fuller testified,resort to materialsbeyond the display screen was required to ascertain the precise cause ofthe debit.Gibson was not in a position to perform the required researchbecause she could not leave the reception desk until the receptionist re-turned from lunch.Fayrene Fuller.6 Littlepage,who was visibly upset, com-plained to Fuller that an employee in the patient ac-counts department had not sufficiently resolved a prob-lem and had treated Littlepage in an arrogant and rudemanner. Fuller went to the work location Littlepage de-scribed and found Gibson on duty. Fuller asked for acopy of the account, and Gibson replied she had justhelped Littlepage with that account.Fuller respondedthat Littlepage was not satisfied and again requested theaccount. Referringto thedisplay screen,Gibson showedFuller that Littlepage's check had been credited to theaccount.While Fuller stayed in the reception area,Gibson went and made a copy, which she gave toFuller.? Fuller returned to her office and called in Asso-ciateAdministrator Claysmith, who listened to Little-page's complaint.8Fuller then asked Littlepage if theClinic could audit the account and get back to her thefollowing day. Littlepage accepted the suggestion anddeparted.At approximately 4 p.m. that day, Gibson was sum-moned to Claysmith's office. Gibson, Claysmith, Fuller,and McClintock were present at that meeting. Claysmithreiterated the substance of the Littlepagecomplaint. Hethen accused Gibson of not wanting to help Littlepageand of being rude and abusive and indicated that Re-spondent would not tolerate a patient being treated inthatmanner. Gibson denied that she had displayed animproper attitude and pointed out that she had offered toconduct an audit or refer Littlepage to another employ-ee.Claysmith indicated that Gibson's efforts were besidethe point because she had made the patient mad.Gibsonsaid that Claysmith had made up his mind before talkingwith her. Claysmith stated that he knew McClintock hadcounseledGibson manytimes about being rude. Gibsonresponded she had been counseled only once by McClin-tock, a fact which McClintock confirmed. Claysmithsuggested that Gibson might wish to transfer to another6Fuller testified that becauseshe had receiveda large number of com-plaints concerning the patient accounts department,she ordered the re-ception desk in Februaryor March torefer any new complaint concern-ing that departmentto her.None of the alleged complaints were docu-mented at the hearing Fuller subsequently testified as Respondent's wit-ness that she received all but two ofthe alleged complaints in April andMay. In addition,Fuller's description of the referral by the lobby recep-tionist doesnot comportwith the existence of a standingorder to refercomplaintsGiven herinconsistent testimony and based on my observa-tion of herdemeanorwhile on thestand, I do not credit Fuller's explana-tion.7Gibson so testified. Fullerstated thatGibson hadgiven Littlepage acopy of the account and that Gibsonhad admitted telling Littlepage togo home and figure it out Fuller's versionof theconversation is contro-verted by the fact thatno copy ofthe account was available until,tempo-rarily relievedby Fuller at the reception desk, Gibson was able to leavethe area and make one.That Gibsondid so is undisputed.Fuller's probitywas also renderedsuspect by her repeated,and less than candid, attemptsto portrayGibson as a pooremployee.For example,Fuller, in responseto a question by Respondent's counsel,acknowledged that she had re-ceived a specific complaint about Gibson from employee Joyce Bartonand had referred that complaint toMcClintockin January or February.In response to questioningfrom the bench,Fuller later admitted thatBarton had not complained about Gibson For the foregoing reasons andbased on my observationof Gibsonand Fuller while they testified, I donot creditFuller's version of the conversation.a Forthe reasonsset forthin fn 7,supra,I do not credit Fuller's ex-planation that she calledinClaysmithbecause of complaints about thepatient accounts department TROVER CLINICdepartment and stated that Respondent was going todocument the incident in Gibson's personnel file.9This meeting differed from Respondent's normal disci-plinary procedure in two significant respects. First, noattempt was made to ascertain whether Gibson had anexplanation or could offer any mitigating circumstancesrelating to the complaint.10 The record discloses thatother patient complaints of improper treatment by Clinicemployees resulted in investigations in which the accusedemployees were asked to offer explanations. In at leasttwo such instances, no discipline was imposed as a resultof such explanations. Second, in a direct departure fromRespondent's demonstrated practice, a complaint aboutan employee was not referred to and handled by the em-ployee's immediate supervisor.""On April 13, Claysmith dictated his version of theLittlepage incident in the form of a letter of complaintaddressed to the Clinic. After it had been typed, Fullertook the "letter" to Littlepage's residence and securedthe signaturesof Littlepage and her daughter. Fuller wasunaware of any other occasion on which Respondenthad solicited such a statement from a patient.12During the afternoon of April 13, Gibson was againsummonedto Claysmith's office. Fearing that she wouldbe disciplined, Gibson asked employee Beth Musgrove toaccompany her as a witness. Claysmith informed Gibsonshe had no right to a witness and, when Gibson persist-ed, both Claysmith and McClintock stated that Gibsonwould not be disciplined.13Musgrove then departed.9Findings concerning what transpired in the meeting are based onGibson's generally unrebutted testimony Fuller testified that Gibson wasnot told that she would receive a warning during the conversation Tothe extent that this testimony may be thought to controvert my finding inthe accompanying text,Ido not credit it based on Fuller's statement tothe contrary in a July 21 affidavit, her later testimony that she wasunsure whether Gibson received a warning on April 12 or 14,andmyobservation of her demeanor while she testified.10Given the accusatory tone adopted by Claysmith, I reject Fuller'scharacterization of the meeting as investigatory in nature11 Fuller testified that she handled the matter because McClintock hadnot been performing his job effectively and was about to be terminatedMcClintock was, however, required to be present and to sign Gibson'ssubsequent reprimand, and Gibson's discipline was completed beforeMcClintock's terminationClaysmith's participation was never cogentlyexplained,and there is no evidence that Respondent's associate adminis-trator was ever involved in a comparable disciplinary matter Given thediscussion of Fuller's credibility in the preceding notes, her often incon-sistentand sometimes evasive testimony, and my observation of her de-meanor, I am dubious of this explanation12 Respondent ..ppears to contend on brief that the "letter" was solicit-ed because of Respondent's concern over the union organizing campaignHowever, when RespondentdischargedLinda Cole (the only other em-ployee dismissed during the organizing campaign), it did not solicit astatement at or prior to the time it discharged her I infer from these factsthatGibson and the union organizing campaign were closely linked inthe minds of Claysmith and Fuller13Gibson so testified Fuller's testimony that Musgrove arrived withGibson on April 14, not April 13, was directly contradicted by Fuller'sJuly 21 affidavitGibson's version is supported by Charlotte Greenlee, as-sistantmanagerof the patient accounts department, who testified that sheaccompaniedGibson to Claysmith's office on April 14 and Musgrovewas not with them For the foregoing reasons, I do not credit Fuller Ithereforeconclude that Gibson's reference in the April 14 "EmployeeCounseling Report" to being denied a witness refers to the meeting onApril 1311Claysmith displayed the statement solicited from Little-page and informed Gibson that, although that "letter"was sufficent grounds to discharge her, Respondent wasgoing to give her another chance. Claysmith thenhanded Gibson a reprimand on an "Employee Counsel-ing Report" form. Gibson protested the allegation on theform that she had been talked with "on previous occa-sions regarding her handling of patients." Although theallegation was not deleted, the phrase "having counseledher on one previous occasion regarding a similar specificcomplaint" was added.14 Gibson added her comments tothe form but refused to sign the reprimand on thegrounds that it misrepresented her employment record aswell as the Littlepage incident. A copy of the reprimandwas given to Gibson, and a copy was placed in her per-sonnel file.Also on April 13, Claysmith called employee LoriYoung Gamblin into his office and asked her to sign acomplaint against Gibson. At approximately 5 p.m. onApril 12, Gamblin observed Gibson making an obscenegesture in the direction of the Clinic administrator'soffice and swearing in a conversational tone. No one elsewas present in the area, and Gibson did not see Gamb-lin.15Gamblin,who was "nosey" about what mighthave provoked Gibson's behavior, related the incident toher supervisor, Jeanne Henshaw, and asked her what hadhappened to upset Gibson. Apparently as a result of talk-ing with Henshaw, Claysmith asked Gamblin to sign thecomplaint.When Gamblin refused to do so, a statementconcerning the incident was signed by Henshaw andplaced in Gibson's personnel file. That file contains anadditionalmemorandum dated April 13 concerning an-other instance of Gibson's alleged misconduct, whichwas signed by employee Anne Cunningham. The prove-nance of this memorandum is not apparent from therecord, and no investigation of its accuracy was madebefore it was placed in Gibson's file."s Gibson was notinformed of the two memoranda until immediately priorto her discharge.BecauseMcClintock was absent on the morning ofApril 14, Claysmith called Greenlee and asked her tobring Gibson to his office. Shortly after 8 a.m., Gibsonmet with Claysmith, Fuller, and Greenlee. Claysmithhanded Gibson an "Employee Counseling Report" datedApril 14, which he had signed. The only new informa-tion contained in that document was (1) a statement thatboth it and the Littlepage "letter" would be placed inGibson's personnel file, and (2) a warning that "any fur-ther misconduct on her part and she would be summarilydischarged," which appeared in the "corrective action"14Gibson's account of this interchange is corroborated by the fact thatthe phrase in question is typed at a different angle from the rest of thetext15Based on my observation of the demeanor of both witnesses, IcreditGambhn's testimony to this effect over Gibson's denial Takinginto account the relatively trivial nature of the incident and the fact thatGibson believed she was alone, I believe it unlikely that she would recallthe situation In any event,I find Gibson to be a generally credible wit-ness,and it is neither improper nor uncommon for the trier of fact tobelieve some, but not all, of a witness' testimony SeeNLRB vUniversalCamera Corp,179 F 2d 749, 754 (2d Cir 1950)16The only evidence on this subject, other than the memorandumitself,was Gibson's testimony which was both credible and exculpatory 12DECISIONSOF NATIONALLABOR RELATIONS BOARDsection of the form.17Gibson was given an opportunityto add her comments to the document,which she ac-cepted.Inasmuch as this "Employee Counseling Report"constituted Respondent's first notice to Gibson that shewas to receive what amounted to a "final warning" be-cause of the Littlepage incident,I find that the April 14meeting and document were disciplinary in nature. t sC. Alleged Threat by TroopMcClintock was discharged as manager of the patientaccounts departmenton April 15, and Jay Troop was ap-pointed interim manageron April 19. Troop had beenemployed by Respondent as an auditor for 2 monthsprior to his appointment.During his tenure as an hourlyemployee, Troop and Gibson were on friendly terms,and Troop was not opposed to the Union. Some 1 to 3days after Troop was named interim manager, he andGibson hada conversationin the reception area of thepatient accounts department. Gibson stated that she hadjust run a personal errand on company time and, afterTroop acquired a frustrated look, she explained that shewas joking. Troop then asked whether Gibson everthought "about keeping a low profile." Gibson respond-ed that anything to do with her union activities at theClinic was her responsibility, and she was not going todo anything to jeopardize Troop's job. Troop respondedthat he was not worried about his job, but was thinkingof hers. In response to Gibson's request for more infor-mation,Troopstated:Don't you think you should keep a low profilefor a while just for your job security. Just lay lowand stay right within the system. Be quiet with it.Gibson replied in the negative and explained the"system" was what had interested her in the Union inthe first place.D. The April 23 MeetingOn the morning of April 23, the clinic administrator,Daniel Dockrey, had a message delivered to Gibson tocome to his office."" He did so because he had been in-17 Fuller's attempt to characterize this form as "documentation of .. .the disciplinary action theday before"is significantly weakened by hersubsequent inability to remember whenClaysmithwarned Gibson thatfurthermisconductwould result in summary dismissal.In addition,Fuller's testimony is directly controvertedby Gibson'sunrebutted ac-countof what did occurduring the April 13 meeting.For thesereasons,as well as those set forth previously,I credit Gibson over Fuller on thispoint.18Both Stevenson and Fullerconcededthat it was impossible to tellfrom the face of an"Employee Counseling Report"whether it chron-icled discipline or nondisciplinary counseling.They testifiedthat the em-ployee receiving the reportwould be told whichcircumstance applied.The idea of an employer of Respondent's sophistication going to thetrouble of documenting a personnel action with a report which does notdisclosewhat action was taken defies credulity To the extent that thistestimony may be thought to support Respondent's position that no disci-plinary action took place on April 14, 1 reject it.19Dockrey and Stevenson placed this incident onApril 23, whileGibson testified that it took place I week earlier,on April 16.I believeDockrey and Stevensonto be correct.formed by an unidentifiable individual that Gibson hadposted union paraphernalia in her work area.20 Prior toGibson'sarrival,Stevenson entered and stated that hebelieved Gibson had used a Clinic copying machine forthe "reproduction of material disseminated by Union or-ganizers."21Gibson arrived around 9:30 a.m. and met with Dock-reyand Stevenson.Dockrey instructedGibson toremove two items from her work area: a bumper stickerstating"I'm Union and Proud of It"22 and an "organiza-tion chart." Stevenson testified that the latter item could"be interpreted as derogatory to Respondent."23 Afterthe meeting, Gibson carried out Dockrey's instructions.At the hearing,Stevenson explained that Respondent hadan "oral tradition" forbidding offensive or controversialoffice decor in patient service areas. He further explainedthat normally an employee's immediate supervisor woulddetermine what constituted appropriate decor. AlthoughStevenson felt that Troop's inexperience would probablyhave caused him to refer the matter to his immediate su-perior, Fuller, there is no evidence that Troop actuallydid so. Nor is there any evidence on the question of whythe matter was not handled by Fuller.Dockrey also informed Gibson of Respondent's ruleforbidding the use of Clinic copiers for nonbusiness pur-poses,24"aswell as the particular inappropriateness ofreproducing union-distributedmaterial."The materialGibson had copied was a cartoon showing a nervouslooking character,which bore the caption: "I've beenbeaten, kicked, lied to, cussed at, swindled, taken advan-tage of and laughed at, but the only reason I hangaround this place is to see what happens next!" Dockreyindicated that the cartoon, which he described as "bla-tantly defamatory," would not be posted on Respond-ent's bulletin board and asked Gibson if she had distrib-uted it.Gibson replied in the negative. Dockrey toldGibson that the distribution of materials, such as the car-toon, "is not protected activity by the NLRB or anyoneelse, and can be regarded as grounds for dismissal."2520 Dockrey also testified of his "understanding," presumably obtainedfrom the same unidentifiable individual,thatGibson had refused toremove the paraphernalia when asked Because the record shows thatGibson consistently complied with every management request concerningher union activities, I reject Dockrey's hearsay testimony.Y1Gibson testified that she made a single copy to submit to Stevensonfor bulletin board approval. Although Stevenson did not observe Gibsonmaking multiple copies, he assumed that she did so because of thenumber setting he later observed on the copying machine.84 It is unclear whether Dockrey believed this item to be inappropriatebecause it was a bumper sticker or because it was so "controversial" thatitwould upset patients28 Stevenson so testified on two occasions,and Dockrey did not men.tion the chart at all during his testimony It is difficult to imagine a situa-tion where union campaign material could not be"interpreted as deroga-tory" by the company being organized.Accordingly,Ifind that Re-spondent's assertion on brief that the chart was shown by unrebutted tes-timony to be "derogatory and disparaging to Clinic" lacks record sup-port.24 Stevenson conceded that"theremay beoccasionswhere a onesheet item might be allowed to be copied."88 Dockrey's quoted language in the above findings was drawn direct-ly from Stevenson'sApril 26 memorandum,which Stevenson testifiedwas prepared to provide a record of what occurred in view of the "ten-sions" generated by the union organizing campaign.Dockrey's statementContinued TROVER CLINICDockrey told Gibson that if shehad questions regardingspecific material, she should consult the Union's attorney"for your own safety."Finally,pursuant to a general discussion of whatGibson hoped to accomplish through the Union, shemade reference to the wage freeze which Respondenthad instituted due to cash flow problems prior to thecommencement of the organizing campaign.Gibson indi-cated that Respondent's employees would like to seewages unfrozen.Dockrey responded that the freezewould not be lifted until the union question was re-solved.28On April 26, Stevenson prepared a memorandum ofthemeeting,which was addressed to Fuller and cap-tioned "Corrective Contact with Donna Gibson, PatientAccounts Clerk." Stevenson admitted that he felt a needfor a formal statement of what had occurred on April 23because of the organizing campaign.A copy of thememorandum was placed in Gibson's personnel file.E. Alleged Interrogation by TroopEmployee Schyrel Osborn began working for Re-spondent on January 11. Approximately 1 week afterOsborn completed her 90-day probationary period, shewas given a union button by Gibson. As Osborn waswalking to the patient accounts department between 4:30and 4:45 p.m. that day, she heard Fuller comment toTroop: "Jay, you've lost another one." Troop later en-tered Osborn's office, where Osborn, Greenlee, and an-other employee were putting on their coats, and said,"Girls, turn around." In response to a chorus of "whys,"Troop said: "Fayrene just came down and told me that Ihad another one in this department wearing buttons.Now, Schyrel, why?" Osborn replied, "For job securi-ty."27After the employees had directed some banteringcomments at Troop, everyone departed. The entire inter-change took place without any evidence of hostility, andOsborn continued to wear her union button until Gibsonwas discharged.F. Gibson's DischargeThroughout May until her discharge, Gibson contin-ued her highly visible support of the Union and herhighly vocal espousal of employee rights in front of Re-spondent'smanagement.On May 3, Fuller instructedGibson to remove a union button, which bore the legendin accompanying text not only appears in the memorandum,but wastwice testified to by Stevenson on the stand Dockrey denied making thisstatement,but his recall of what transpired on April 23 was demonstrablyweak.For example,Dockrey did not recall who had informed him thatunion paraphernalia was displayed in Gibson'swork area and his versionof the meeting totally omittedreferenceto the"organization chart " Forthe foregoing reasons and based on my observation of their respective de-meanor while testifying,I credit Stevenson over Dockrey26Gibson's testimony to this effect on both direct and cross-examina-tion was consistent, straightforward,and cogent.Dockreydenied havingmade the comment Significantly, Respondent's questioning of Stevensonconcerning the April 23 meeting never touched on this subject.For theforegoing reasons and based on my observation of Gibson and Dockreywhile they were on the stand,I credit Gibson over Dockrey.27Greenlee and Gibson,who demonstrated a detailed recollection ofwhat occurred,so testifiedOsborn,whose recall of the incident wassketchy, believed she had said, "Because I wanted to"I credit Gibsonand Greenlee over Osborn13"The Snake Pit Supports the CWA," to avoid offendingpatients.28Gibson did so, and Fuller wrote a memoran-dum concerning the incident for Gibson's personnel file.On May 10, Robert Guy was hired as the new managerof the patient accounts department, and Troop becamethe assistantmanager.WhenRespondent distributed anew employee handbook around May 19, Gibson at-tempted to invoke the handbook's grievance procedureover her April discipline. Thereafter, Gibson spoke suc-cessivelywith Troop, Guy, and Stevenson about thematter and caused Troop to write a memorandum toGuy and Guy,a memorandumto Claysmith. On May 25,she alerted Troop to the fact that antiunion campaignerswere encroaching on worktime, and she carried her co-workers' complaint concerning a change in lunch andbreak schedules to Troop on the morning of May 26.One of Gibson's duties at the time of her dischargewas to supply itemized statements to patients on request.In order to generate an itemized statement, a requestform was filled in by the patient accounts departmentand submitted to the data processing department, wherethe information on the form was keypunched by one offour keypunched operators.29 If the necessary informa-tion was correctly entered on the request form and cor-rectly keypunched, an itemized statement would be gen-erated and returned to the patient accounts departmentwithin a week to 10 days.Because the employees in the patient accounts depart-ment who prepared the request forms in 1981 had "notbeen getting a lot of the statements" they had requested,the requesting function was consolidatedin a single indi-vidual,Kelly Menser, sometime between July and Octo-ber 1981.30Menser, who was in charge of requestingitemized statements until mid-December 1981, had beenrequired to submit second and third requests for somestatements before she received them.91 At the very endof December or the beginning of January, Gibson wasassigned the duty of requesting itemized statements. Nei-therGibson nor any other employee in the patient ac-counts department was ever giventrainingin how to fillout the request forms. McClintock explained to Gibsonthat he did not know how to fill out the forms and in-structed her to secure her predecessor's old requests andadoptMenser'smethodology.Gibson initially experienced some difficulty in gettingitemized statements in response to the forms previouslysubmitted byMenser, 3 2 and this difficulty continued28Gibson testified without contradiction that "the snake pit" was aterm usedby Fuller to refer to thepatient accounts department29Althoughthere were nine such operators,Data Processing Supervi-sor Henshawtestified that only fourhandled requests for itemized state-ments30 Greenlee,the assistant manager of the patientaccountsdepartment,credibly so testified.31Greenlee, whose position wouldcause her to be aware of this situa-tion,credibly sotestified.To theextent that Henshaw's testimony thatshe was unaware Menser had problems requesting statements may bethought to be inconsistentwith Greenlee's,Idonot creditHenshawbased on my observationof herdemeanorwhile on thestand.In addi-tion, thereis no evidence thatHenshaw would have had reason to knowof Menser's problems.Indeed,there is no reasonto believe thatHenshawbecame awarethatGibsonwas having similar problemsuntilGibsonbroughtthe matterto Henshaw's attention32Gibson and Greenleeso testified 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Gibson began submitting her own requests. Be-tween January and the time of her discharge, Gibson re-ceived some of the itemized statements she requested,but did not receive others. The record reveals severalfactors which explain Gibson's failure.First, the form itself is confusing. Although it is usedby both theinsurance department and the patient ac-counts department to request statements,the instructionsand format of the form concerning the time period forwhich a statement is being requested related solely to theinsurance function. Thus, the "from date" and "to date"sections of the form contain two boxes in which themonth is to be entered, two boxes for the day of themonth and a fifth box designated "YR." If one followsthe form's instuctions concerning the entry of dates inthese boxes, an itemized statement cannot be generated.The correct procedure to request an itemized statementrequires one to enter two digits for the month in the firsttwo boxes, to enter the last two digits of the year in thenext two boxes, and to ignore the "YR" box.Second, it was shown that during the period Gibsonrequested itemizedstatements, three of the four operatorswho keypunched the requests for these statements didnot know the correct procedure for doingso and at leasttwo of them incorrectly keypunched requests by addingthe day of the month, even when that information didnot appear on the request form.33 In contrast, the re-maining operator occasionally corrected erroneouslyfilled out requests when she keypunched them.34 Gibsonwas unaware of either of the modifications which werebeing made in the data processing department.Thus, thefact that Gibson did or did not receive a particular item-ized statement would not allow her to determine wheth-er she had properly prepared the corresponding requestform.35It is uncontested that Gibson's confusion why she wasnot receiving some of the statements she had requestedcaused her to approach Data Processing Supervisor Ren-shaw on two or three occasions and McClintock on sev-eral additional occasions to ascertain whether she wasmaking any errors in preparing the forms.36 In responseas Keypunch operatorDeborah Johnsontestified that when Henshawasked theoperatorsinMay whether they knew how to keypunch anitemized statement request,Sherry Tomblmgson(neeKirkwood) andLori YoungGamblin answered that they did not. Tomblingson testifiedthat she had incorrectly added the day of the month when keypunch re-quests for itemized statements for almost a year. Johnson further testifiedthat she had to tell operatorFayeGreen not to add the day of the monthwhen keypunching a requestfor an itemized statement shortly afterGibson was discharged.84 Johnson so testified.as In this context,Henshaw's instruction to consult the "InsuranceReport Register"to determine whether a mistake had been made in pre-paring a requestformissomewhat iromc Gibson knew that mistakeswere being made What she needed to know,that is, how to correctthose mistakes,could not belearned from the registerss The contentof Gibson'sconversations with Henshaw is disputedHenshaw testified that she pointed out Gibson's obvious errors on eachoccasion,and that Gibson corrected them and subsequently received allthe itemized statements requested.Thistestimony is suspect for a numberof reasons.First,it is highly unlikely that Gibson would have repeatedlyreceived all the requested statements given the confusion over keypunch-mg requests that existed among the employees under Henshaw's supervi-sion Second,itwas clearly not in Henshaw's interest to admit that one ofthe problems in generating itemized statements was attributable to her im-properly trained employees,rather than to Gibson.Third,Henshaw testi-to feedback from several sources,some of which wasshown to be erroneous, Gibson changed her method ofinserting date information on the request forms on atleast two occasions.It is undisputed that between Janu-ary and the date of her discharge, Gibson made twotypes of errors in preparing the forms. First, she enteredthe wrong insurance company number until she was in-formed of the error.37 Second, she incorrectly entereddate information on the request forms.Gibson's succes-sor in requesting itemized statements,Gloria Parker, Alsoprepared the forms incorrectly.SBIn response to patient complaints concerning the non-receipt of itemized statements,39Guy prepared a memo-randum on May 24 telling the patient accounts depart-ment that itemized statements should be provided asquickly as possible.The following day, Gibson andTroop came to Guy's office. Gibson explained that shehad primary responsibility for requesting itemized state-ments, showed Guy 35 request forms (some of whichhad been submitted to the data processing department asmany as four times) and toldhim that she had not beenable to help the delay. Guy took the request forms toHenshaw, who informed him that Gibson had incorrect-ly entered the date information and that this was a recur-ringmistake.40Guy returned and gave the forms tofeed about a purported conversation in late January when she allegedlycorrected Gibson's incorrect date information,but she completely omit-ted mention of the occasion in early February, testified to by Gibson andJohnson,when neither Henshaw nor Johnson were able to find anyerrors in Gibson's request forms. The timeframe is such that it appearsprobable that all three witnesses are describing the same conversation. Fi-nally,Henshaw's testimony is rendered suspect by the alacrity withwhich she apparently reported the relatively trivial incident involvingGibson and Gamblm to Respondent's top management.For the foregoingreasons and based on my observation of her demeanor while on thestand,I do not credit Henshaw's testimony concerning Gibson's perform-ance.arWhen Gibson was informed of this error and by whom are disputedbut immaterial.There is no evidence that Gibson had to be informedmore than once,and Guy's testimony (concerning his reference to the"Insurance Report Register") establishes that Gibson was not making thisen or at the time of her dischargeas Johnson credibly so testified.89Guy,Dockrey, and Fuller testified to the effect that such com-plaints began at the time Gibson began requesting itemized statements,grew to astounding proportions in April and May, and ceased on Gib-son's discharge.As noted above,Fuller's testimony on this subject wasinternally inconsistent In addition,Fuller's testimony that she referred 15complaints to the patient accounts department over the monthsof Apriland May is controverted by the facts that she referred no complaints toTroop andGuyreceived no referralsThus, no complaints could havebeen referred after April 15 Dockrey, who had difficulty on direct exam-mation remembering the number of complaints he received,admitted oncross-examination that he was not sure how many related to itemizedstatements. There are also inconsistencies between Dockrey's testimonyand that of Fuller.With the exception of three telephone complaints re-ceived by Guy on May 24,the purported complaints are without docu-mentations, notwithstandingDockrey's testimony that a number wereembodied in letters. For the foregoing reasons and based on my observa-tion of their demeanor as they testified,I do not credit the testimony ofthese witnesses on the timing and extent of patient complaints concerningitemized statements.40 Guy did not understand the mechanics of requesting itemized state-ments and testified on two occasions that request forms which containederrors were returned by the data processing department to Gibson to becorrected. TROVER CLINICTroop. Troop, in turn, gave them to Gibson, who cor-rected them in accordance with Troop's instructions andresubmitted them to the data processing department.On May 25, Guy prepared a memorandum to Clays-mith recommending Gibson's termination.41 The memo-randum discussed Gibson's problems with itemized state-ments anderroneously stated that she had given Guy"approximately 50" request forms and that incorrectlyprepared forms had been returned to her since Januarywith the errors indicated. The memorandum concluded:"This, in conjunction with violations and occurrences ofthepast,should compel us to promptly terminateGibson, and I recommend we do so at once."The following day Guy discussed the memorandumwith Claysmith, and Claysmith noted on thememoran-dum: "After review of Donna Gibson's total employmentrecord I concur with Bob Guy's recommendation." Guyinformed Stevenson of the matter and, thereafter, GuyandClaysmithdiscussed the recommendationwithDockrey, who was "reviewing terminations because ofUnion activities."Dockrey concurred in Guy's recom-mendation.Guy then called Gibson into his office andinformed her that she was being discharged because ofpatient complaints concerning itemized statements. The"Department Termination of Employment Report" filledout by Guy at that time listed the cause of discharge as"patient complaints and sub-standard job performance."Guy,Fuller, and Stevenson all testified that Gibson's dis-missal wasbased in part on the Littlepage incident.In a May 31 letter to the Kentucky Division of Unem-ployment, Stevenson argued that Gibson was dischargedfor cause, citing the problem with itemizedstatements,the Littlepage incident, the Cunningham memorandum,other unspecified complaints about patient treatment, and"other instances of misconduct."Respondent's records demonstrate that its clerical em-ployees are normally counseled and, absent improve-ment, then reprimanded for unsatisfactory work perform-ance comparable to Gibson's. Thus, the personnelrecords of employees Peggy Carter, Betty Merrell, andIreneWorrell show that they were counseled or givenverbalwarningsforunsatisfactorywork performancewhich consisted of excessive errors or untimely workcompletion.Guy determined the degree of disciplinegiven the latter two employees. Employee Beth Mus-grovewas given a written reprimand without priorcounselingwhen her clerical work was "allowed to backup as far as3 months." Respondent normally dischargedclerical employees only after they have been warned thattheir job performance is unsatisfactory and they have41Guy's testimony that his unfamiliaritywith Gibson's work recordcaused hun to review her personnel file on May 25 is directly contradict-ed by his admittedreview of that file on May 20 inconnectionwith Gib-son's contemplated grievanceover her Aprildiscipline.Guy'sattempt toequate the"negative patient relations impact" of incorrectlyprocessingrequest forms with the abuse and rudeness allegedto have occurred inthe Littlepage incident is disingenuous at best Indeed,Guy wasdefensiveand appeared embarrassed when he testified to thiseffect.However strin-gent Respondent'spolicyon patient treatment, erroneouswork perform-ance does not constitutethe type of "misconduct" which was the subjectof Gibson's "final warning" For thesereasons and basedon my observa-tion of Guy's overall demeanorwhile on thestand, I do not credit hisexplanationof whyhe recommendedGibson's termination15been given one or more chances to improve.42MichelleCavins and Paulette Laffoon were ultimately dischargedfor unsatisfactory work performance at the end of ex-tended probationary periods as clerical employees, butonly after they had been advised of their failings by Re-spondent's management. Lisa Curneal was the only cleri-cal employee who was discharged by Respondent with-out first receiving a warning concerning her perform-ance.43 Her personnel file indicates that she had not an-swered requests for information for 6 months to a yearand that she had not cashed or credited checks for aslong as 7 months.Her discharge stated that the "mail un-answered was a serious infraction but the checks nothandled properlywas inexcusable."III.DISCUSSIONA. Alleged Threats and InterrogationThe General Counsel contends thatTroop's remarkstoGibson aboutApril20 constitute a threat of unspeci-fied reprisals as a result of Gibson's union activities. Re-spondent notes thatTroop's comments must be viewedin the context and circumstances in which they arose andcontends that no violation occurred because the incidentwas an isolated one involving a low-level,newly pro-moted supervisor who was on good terms with Gibson. Icannot accept this rationale.Troop deliveredwhatGibson understood to be a warning from her immediatesupervisor concerning her union activities.This occurredat Respondent's facility during working hours and withina week of Gibson's repeated discipline over the Little-page incident.The fact thatTroopand Gibson werefriendly(and his warning was well-intentioned)does notprevent my fording that his comment would reasonablytend to interfere with Gibson's free exercise of her em-ployee rights. SeeJax Mold & Machine,255 NLRB 942,945-946(1981);Hanes Hosiery,Inc.,219NLRB 338(1975).Accordingly,Ifordthat Troop's threat was anunfair labor practice in violation of Section 8(a)(1) of theAct.The GeneralCounsel next contends that the meetingbetween Gibson,Stevenson,and Dockrey in the latter'soffice onApril 23gave rise to two violations of the Act.With respect to the first,the question of whether Dock-rey implicitly conditioned lifting a wage freeze on thetermination of union activities turns primarly on credibil-ity determinations.Having accepted Gibson's version ofthe conversation,I ford that Dockrey's statement unlaw-fully interfered with the rights of Respondent's employ-ees and constitutes an unfair labor practice in violation ofSection 8(a)(1) of the Act. SeeJax Mold & Machine,255NLRB at 947;WorldWide Press,242 NLRB 346, 360(1979).The second violation of theAct, whichthe GeneralCounsel contends took place at the meeting,isbased onDockrey's statement that the distribution of certain union48 Thefact that this is Respondent's policy as well as its practice isestablishedby the section ofitsemployee handbook entitled"Discipli-nary Procedures "43 The recordis silent whether Curneal was counseled prior to her dis-charge 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterialswas grounds for dismissal.44Respondentargues that a threat to discharge employees who distrib-ute unprotected materials is not unlawful and urges thatthe cartoon, which Dockrey stated was an example ofthe kind of union literature which could not be distribut-ed, was unprotected due to its "scurrilous and defamato-ry" nature. The burdenis on Respondentto show the ex-istence of "special circumstances" which justify prohibit-ing the distribution of union materials, and the content ofthe cartoon in question does not meet this burden. SeeMidstate Telephone Corp.,262 NLRB 1291 (1982);Bor-man's,Inc.,254 NLRB 1023, 1024-1025 (1981), enf.denied676 F.2d 1138 (6th Cir. 1982). Moreover, Dock-rey's statement was not confined to the cartoon and wasmade immediately after he stated that other union para-phernalia could not be displayed in the Clinic. Accord-ingly, I find that Dockrey's threat was an unfair laborpractice violative of the Act.Finally, the General Counsel contends that the ques-tion directed to Osborn by Troop at the end of Aprilconstitutes coercive interrogation violative of the Act. Idisagree.Troop's questionwas clearly rhetorical innature, rather than one intended to elicit information. Inaddition, the questionwas posed in Osborn's officeamidst employee banter, and it elicited an honest re-sponse.Not surprisingly, there is no indication that theincident had a coercive impact on Osborn or anyoneelse.For the foregoing reasons, I find that Troop's ques-tion was not unlawful.seeM. A. Harrison Mfg. Co.,256NLRB 427, 430 (1981);Lyman Steel Co.,249 NLRB 296,302 (1980);FairbanksMedical Clinic,213NLRB 741(1974).Accordingly, I shall dismiss the relevant allega-tion of the complaint.B. Gibson's DisciplineThe General Counsel contends that Gibson's disciplineover the Littlepage incident" and her discharge weremotivated by her union involvement. Respondent arguesthat both discipline and discharge were for cause. Thus,Respondent's motivation is the crucial determinant in re-solving this issue.There can be no question that Gibson was a highlyvisible, extremely vocal union adherent and advocate ofemployee rights. Nor is there any doubt that Respondentwas fully aware of Gibson's protected concerted activi-ties.One of her activities on behalf of the Union in-volved her repeated, direct contact with Respondent'smanagement,and her other union activities resulted inadditional interactions with Respondent's top managers,which they inevitably documented for her personnelfile.46The circumstances surrounding the Littlepage incidentgainsay any possibility that it was an even-handed, dis-passionate administration of discipline and convince me44Dockrey's instuchon that Gibson remove union paraphernalia fromher work area was not allegedto bea violationof the Act45 Respondent argues that the complaint does not allege thatGibson'sdiscipline over the incident was discriminatory, but only that Respondentdiscriminated against Gibson by disciplining her for it on three separateoccasions.My reading of the complaint differs from Respondent's46On brief,Respondent describes Dockrey,Claysmith,and Fuller as"the Clinic's three top management officials "that Respondent's true motivation was Gibson's union in-volvement. An inference that Respondent's motive wasunlawful is compelled by the timing of Gibson'sdisci-pline.Gibson figured prominently in the Union's presen-tation of its recognition letter to Claysmith only 3 daysbefore the Littlepage incident, and Gibson sought Re-spondent's approval of an apparently troublesome hand-bill on the morning of the incident. Similarly, the statedbases for Gibson's discipline cast doubt on Respondent'spurported motivation. According to the reprimand givenGibson, her discipline was due to Littlepage's complaintof not having "received a satisfactory explanantion" andhaving been "treatedin an abusive manner."The formerground can hardly be thought significant since Gibsonsuggested an audit, the same remedy later offered byFuller.Notwithstanding the fact that the complaint con-cerning Gibson's abusive behavior is totally devoid of ex-planatory or substantiating detail, Claysmith rejected anyattempt by Gibson to explain, instead of attempting tosecure her version of the confrontation as was Respond-ent's demonstrated practice. Equally troubling is the factthat Gibson's discipline was handled not by her immedi-ate supervisor or even by that supervisor's immediate su-perior, but by the second-ranking member of Respond-ent's management.Also significant is the body of evidence that Respond-ent was laying a foundation for future disciplinary actionagainstGibson at the time of the Littlepage incident.Thus, the April 13 reprimand was written, as correctlycontended by the General Counsel, "to make it appearthatGibson was a chronic disciplinary problem." Theonly apparent purpose for disciplining Gibsonagain onApril 14 was to add a "final warning" which would alsofacilitate future discipline. In the course of attempting tojustifyGibson's discipline,Respondent's top managerswent to the apparently unprecedented length of prepar-ing a complaint "letter" and securing signatures for it.Respondent's top management also went to some troubleinClaysmith'sApril 13 attempt to solicit a complaintabout Gibson from Gamblin, and the desire to documentany adverse circumstances is demonstrated by the inclu-sion of Henshaw's hearsay account in Gibson's personnelfile.The final piece of evidence which indicates that Re-spondent was not looking solely at the Littlepage inci-dent when it disciplined Gibson was its insertion of theApril 13 Cunningham memorandum in Gibson's person-nel file without asking her about the incident or notify-ing her of their action.47 In sum,I am forced to con-clude that Respondent's discipline of Gibson over theLittlepage incident was merely the initial stepinmakingan "object lesson" out of the union supporter most visi-ble to Respondent's top management. I therefore findthatGibson's discipline on April 13 and 14 was violativeof Section 8(a)(1) and (3) of the Act.Gibson's dischargeisalso allegedby the GeneralCounsel to have beena violationof the Act. Again, Re-spondent argues that the dismissal was for cause. Resolu-tion of this issue is complicated by the fact that the pur-47 Parenthetically, I find their failure to do sosignificantin view of thereliance placed on that memorandum to explain Gibson's discipline anddischarge in Steveson's May 31 letter and in Respondent's brief. TROVER CLINIC17portedbasesfor Respondent's action are not easily ascer-tainable fromthe record. Gibson was told, and her termi-nation report reflected, that she was discharged becauseof her unsatisfactory performance in filling out requestforms for itemized statements, but Dockrey, Fuller, andGuy all concede that the Littlepage discipline was a sig-nificant factor in her dismissal. From still another per-spective,Guy's written recommendation, Claysmith's no-tationthereon, and Stevenson's May 31 letter indicatethat every matter documented in Gibson's personnel filewas considered in reaching the decision to terminate her.One thing which is clear is that Respondent's relianceon the discriminatory discipline of April 13 and 14 as abasis for Gibson's discharge fatally tainted its motivationfor that discharge. Even if this were not the case, theconclusion that Respondent's motivation was unlawfulwould be compelled by the animus which may be in-ferred from the violations of Section 8(a)(1) found hereinand from the disparate nature of the discipline visited onGibson on May 26. Except fora single egregiouscase, itwas shown to be Respondent's stated policy and practiceto warn clerical employees that their work was unsatis-factory and give them an opportunity to improve beforedischarging them. As Respondent noted on brief, it dis-charged Gibson "as soon as it became aware that Gibsonwas responsible for the itemized statement problem." As-suming,arguendo, that Gibson had simply ignored theitemized statement problem for April and May as con-tended by Respondent, her infraction corresponds mostnearly with that of the employee who was merely repri-manded for being 3 months behind in her work. Theonly clerical employee discharged by Respondent for un-satisfactorywork performance (without a prior warningconcerningthat performance) had failed to answer re-quests for information for as long as a year. I do not findpersuasive Respondent's attempt to analogize that situa-tionwith the one which resulted in Gibson's dismissal.The abovefindings requirea further finding that Gib-son's termination violated Section 8(a)(1) and (3) of theAct.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-mercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By conditioning its lifting of a wage freeze on theterminationof union activities, Respondent committed anunfair labor practicewithin the meaning of Section8(a)(1) of the Act.4.By threatening its employees with discharge andother unspecified reprisals because of their participationin union andother protected concerted activities, Re-spondentcommitted unfair labor practices within themeaningof Section8(a)(1).5.By warning, reprimanding, and discharging DonnaGibson for her participation in union and other protectedconcerted activities, Respondent committed unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.6.The aforesaid unfair labor practices affect commercewith the meaning of Section 2(6) and (7) of the Act.7.A preponderance of the credible evidence does notestablish that Respondent has otherwise violated the Act.REMEDYBecause Respondent engaged in unfair labor practices,it shall be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepurpose of the Act. Such affirmative action shall includean offer to Gibson of immediate and full reinstatement toher former job, discharging any replacement if necessaryor, if that job no longer exists, to a substantially equiva-lent job,without prejudice to her seniority or otherrights and privileges previously enjoyed. Gibson shall bemade whole for any loss that she may have suffered as aresult of Respondent's discrimination against her. Back-pay will be calculated in accordance with the formula setforth inF.W. Woolworth Co.,90 NLRB 289 (1950), towhich interest shall be added in the manner provided inFlorida Steel Corp.,231 NLRB 651 (1977).48 Finally, be-cause the record contains substantial reason to believethat a number of documents in Gibson's personnel filedetail what Respondent referred to as "other instances ofmisconduct" which underlay the decision to dischargeher,Respondent shall remove those documents from itsrecords. SeeSterling Sugars,261 NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed49ORDERThe Respondent, Trover Clinic, Madisonville, Ken-tucky, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Conditioning the lifting of a wage freeze on the ter-mination of union activities.(b) Threatening its employees with discharge or otherunspecified reprisals because they engage in union orother protected concerted activities.(c)Discharging, reprimanding, warning, or otherwisediscriminating against its employees because they engagein union or other protected concerted activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Donna Gibson immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earningsand other benefits suffered as a result of the discrimina-48 See generallyIsisPlumbingCo.,138 NLRB 716 (1962)49 If no exceptions are filed as providedby Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48of theRules,be adopted by theBoard and allobjectionsto them shall be deemed waived for all pur-poses. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDtion against her, in the manner set forth in the remedysection of the decision.(b) Remove from its files the memoranda authored byHenshaw and Cunningham on April 13, 1982, by Steven-son on April 26, 1982, by Fuller on May 3, 1982, byTroop on May 19, 1982, and by Guy on May 20, 1982,as well as any other reference to the unlawful disciplineof Donna Gibson on April 13 and 14, 1982, and her un-lawful discharge on May 26, 1982; and notify DonnaGibson in writing that this has been done and that evi-dence of her unlawful discharge and discipline will notbe used as a basis for future personnel action concerningher.(c)Preserve and, on request, make available to theBoard or its agents for examinationand copying, all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Madisonville, Kentucky facility, copiesof the attached notice marked "Appendix."50 Copies ofthe notice, on forms provided by the Regional Directorfor Region 9, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the allegations ofthe complaint not specifically found herein be dismissed.60 If thisOrder is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively throughrepresentativesof their own choiceTo act together for othermutual aidor protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT condition the lifting of a wage freezeon the termination of union activities.WE WILL NOT threaten you with discharge or otherunspecified reprisals because you engage in union orother protected concerted activities.WE WILL NOT discharge, reprimand, warn, or other-wise discriminate against you because youengage inunion or other concerted protected activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Donna Gibson immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge, less any net interim earnings, plus interest.WE WILL remove from our files any reference to theunlawful discharge of Donna Gibson on May 26, 1982,and to her unlawful discipline on April 13 and 14, 1982,and WE WILL notify her that this has been done and thatevidence of this unlawful conduct will not be used as abasis for future personnel action concerning her.TROVER CLINIC